SIXTH AMENDMENT TO LOAN AGREEMENT

THIS SIXTH AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is entered into as of
the 28th day of December 2009, to be effective for all purposes as of
December 15, 2009 (the “Effective Date”), by and among PERMIAN LEGEND PETROLEUM,
LP, a Texas limited partnership, whose address 3327 West Wadley Avenue, Suite 3,
No. 267, Midland, Texas 79707 (the “Borrower”); PERMIAN LEGEND, LLC, a Texas
limited liability company, whose address is also 3327 West Wadley Avenue,
Suite 3, No. 267, Midland, Texas 79707 (“Permian LLC”); LISA P. HAMILTON, an
individual, whose address is 3327 West Wadley Avenue, Suite 3, No. 267, Midland,
Texas 79707 (“Hamilton”); RONNIE L. STEINOCHER, also an individual, whose
address is 2100 West Wadley Avenue, No. 21, Midland, Texas 79701 (“Steinocher”);
and AMERICAN STATE BANK, a Texas banking association, whose address is 620 North
Grant, Odessa, Texas 79761-4797 (alternatively “American State”, the “Bank” or
the “Lender”). Permian LLC, Hamilton, and Steinocher are collectively referred
to herein as the “Guarantors”.

NOTICE IS TAKEN OF THE FOLLOWING:



A.   Borrower, Guarantors, and Lender have previously entered into that certain
Loan Agreement, dated as of August 1, 2008; as modified and amended by that
certain First Amendment to Loan Agreement, dated as of October 15, 2008; as
further modified and amended by that certain Second Amendment to Loan Agreement
dated as of January 2, 2009; as further modified and amended under that certain
Third Amendment to Loan Agreement, dated as of March 17, 2009, to be effective
for all purposes as of February 15, 2009; as further modified and amended under
that certain Fourth Amendment to Loan Agreement, dated as of May 15, 2009, to be
effective for all purposes as of May 1, 2009; and as further modified and
amended under that certain Fifth Amendment to Loan Agreement, dated as of
October 15, 2009, to be effective for all purposes as of July 15, 2009 (as so
amended, the “Existing Loan Agreement”). The Existing Loan Agreement amended and
superseded previously existing loan agreements by and among the same parties.



B.   The Existing Loan Agreement provided for a term loan in the amount of One
Million Six Hundred and Seventy-Five Thousand and No/100 Dollars ($1,675,000.00)
(the “Existing First Term Loan”), and a term loan in the amount of Fifty
Thousand and No/100 Dollars ($50,000.00) (the “Existing Second Term Loan”). The
Existing First Term Loan and the Existing Second Term Loan are collectively
referred to herein as the “Existing Loans”.



C.   The Existing First Term Loan is evidenced by a Term Note, dated as of
August 1, 2008, in the original principal amount of One Million Six Hundred and
Seventy-Five Thousand and No/100 Dollars ($1,675,000.00), executed by the
Borrower in favor of the Lender, as modified and amended by that certain
Modification and Amendment of Term Note, dated as of October 15, 2008; as
further modified and amendment by that certain Second Modification and Amendment
of Term Note, dated as of January 2, 2009; as further modified and amended by
that certain Third Modification and Amendment of Term Note, dated as of
March 17, 2009, effective as of February 15, 2009; as further modified and
amended by that certain Fourth Modification and Amendment of Term Note, dated as
of May 15, 2009, effective as of May 1, 2009; and as further modified and
amended by that certain Fifth Modification and Amendment of Term Note, dated as
of October 15, 2009, effective as of July 15, 2009 (as so modified, the
“Existing First Term Note”). The current principal balance outstanding under the
Existing First Term Note is Six Hundred Eighty-Three Thousand Seven Hundred
Twenty and Three/100 Dollars ($683,720.03).



    D. The Existing Second Term Loan is evidenced by a Term Note, dated as of
October 15, 2009, in the original principal amount of Fifty Thousand and No/100
Dollars ($50,000.00), executed by the Borrower in favor of the Lender. The
current principal balance outstanding under the Existing Second term Note is
Forty Thousand Seven Hundred Ninety-One and Sixty-Seven/100 Dollars
($40,791.67). The Existing First Term Note and the Existing Second Term Note
both mature on December 15, 2009 (the “Existing Maturity Date”).



E.   The Existing Notes are collateralized by Deeds of Trust, and amendments
thereto, covering oil and gas properties owned by the Borrower in Haskell,
Jones, Nolan, Reagan, Runnels, and Taylor Counties, in the State of Texas (as
modified or amended, collectively, the “Deeds of Trust”). In addition,
Borrower’s performance under the Existing Notes is collateralized by Guaranty
Agreements, dated as of October 15, 2009, but effective as of July 15, 2009,
under each of which each Guarantor agrees to guaranty the Borrower’s
indebtedness evidenced by the Existing Notes (collectively, the “Existing
Guaranty Agreements”).



F.   The Borrower and the Guarantors have now asked the Bank to extend the
Existing Maturity Date for each Existing Loan until March 1, 2010 (the “Extended
Maturity Date”).



G.   American State has agreed to extend the final maturity date of the Existing
Notes until the Extended Maturity Date. As consideration for the Bank’s
agreement to extend and renew the maturity date of the Existing Notes from the
Existing Maturity Date until the Extended Maturity Date, the Borrower and the
Guarantors have agreed to include in this Amendment the covenants detailed
below.



H.   The Borrower, the Guarantors, and the Lender have agreed to execute this
Amendment in order to confirm the terms of their agreement.

NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree to amend the terms of the Existing Loan
Agreement as follows:



1.   Definitions.

Unless otherwise specifically defined herein, all defined terms used in this
Amendment shall have their respective meanings set forth in the Existing Loan
Agreement.

2. Amendments.

A. The term “Structure” is hereby amended by deleting it in its entirety and
substituting the following:

Structure

Maker shall tender the monthly accrued interest payments due under the Notes on
the fifteenth day of each month, with the next such payment to be due on
January 15, 2010, and subsequent payments of interest to be due on the fifteenth
day of each subsequent month until maturity on March 1, 2010, when all of the
outstanding principal and accrued, but unpaid, interest due under the terms of
the Notes shall be due and payable.



  B.   The term “Maturity Date” is hereby amended by deleting it in its entirety
and substituting the following:

Maturity Date

As stated, the Maturity Date of the Loans shall be March 1, 2010. Upon the
occurrence of the Maturity Date, all of the outstanding principal, and accrued,
but unpaid principal, due under the Loans shall be due and paid in full. In no
event shall the Bank be obligated to extend and renew the Loans as of the
Extended Maturity Date, and nothing in this Amendment shall be construed to
require the Lender to extend and the renew the Loans upon the occurrence of the
Extended Maturity Date.



      C. Subparagraph IV (A) (12), as added under the Fifth Amendment to Loan
Agreement, is hereby amended by deleting it in its entirety and substituting the
following:



  12.   On or before February 1, 2010, the Borrower shall have either
(a) consummated a sale of some or all of its property in an amount sufficient to
pay all amounts due to the Bank; or (b) entered into an agreement with Baron
Energy or another financial institution, venture capitalist, or other financing
agency under which all amounts due and owing to the Bank have been paid. If the
Borrower fails to fulfill either of these conditions, the Bank shall have the
right to commission updated third party engineering on all of Borrower’s
property and at Borrower’s sole expense.



3.   Effectiveness.  



  A.   Except to the extent specifically amended and supplemented hereby, all of
the terms, conditions and provisions of the Existing Loan Agreement shall remain
unmodified, and the Existing Loan Agreement, as amended and supplemented by this
Amendment, is ratified and confirmed as being in full force and effect.



  B.   All references to the Existing Loan Agreement herein or in any other
document or instrument among Borrower, Guarantors, and Lender shall hereafter be
construed to be references to the Loan Agreement, as that term is now defined.



  C.   Borrower and Guarantors expressly acknowledge and agree that until such
time as they have tendered full and final payment of all fees and expenses
(including attorneys’ fees) incurred by the Bank down to the date of this
Amendment, the extension granted by the Bank under this Amendment shall be
invalid and of no force and effect.



4.   Deeds of Trust. By joining in the execution of this Amendment, the
Borrower, and Guarantors, as applicable, do hereby: (a) consent to the
execution, delivery, and performance by the Borrower and Guarantors of this
Amendment and all other documents executed in connection herewith and the
transactions contemplated hereby; (b) ratify and reaffirm those certain Deeds of
Trust, Mortgages, Security Agreements, Assignments of Production and Financing
Statements, dated as of May 15, 2008, and any amendments thereto, executed by
the Borrower in favor of Lender, and duly recorded in Haskell, Jones, Nolan,
Reagan, Runnels, and Taylor Counties, in the State of Texas (collectively, the
“Deeds of Trust”), in all respects, and agree that such Deeds of Trust are, and
shall remain, in full force and effect; (iii) acknowledge and agree that this
Amendment shall not serve as a waiver, modification, impairment, or release of
any of Borrower’s obligations under the Deeds of Trust; (iv) acknowledge and
agree that each of the Bank Liens created under the Deeds of Trust securing the
obligations under the Loans are hereby ratified, affirmed, and extended to
secure the obligations under the Loans as amended by this Amendment; and
(v) acknowledge and agree that, as provided in the Deeds of Trust, proceeds of
production will be payable directly to the Bank, pursuant to the letters in lieu
previously executed by the Borrower (the “Letters in Lieu”). The Bank will
deduct the payments due under the Note from the proceeds of production, before
being obligated to distribute any remaining proceeds to the Borrower.  



4.   Guarantors. To evidence their continuing guaranty of the Borrower’s
obligation under the Loan, Guarantors have executed this Amendment.



5.   Counterparts: This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed an original, but all
of which constitute one instrument. In making proof of this Amendment, it shall
not be necessary to produce or account for more than one counterpart thereof
signed by each of the parties hereto.



6.   Notice of Final Agreement:

THIS AMENDMENT, THE NOTE MODIFICATIONS, AND ANY OTHER INSTRUMENTS EXECUTED BY
THE PARTIES CONTEMPORANEOUSLY HEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

{The remainder of this page is intentionally left blank. Signature page
follows.}

1

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.

BORROWER:

PERMIAN LEGEND PETROLEUM LP,

A Texas Limited Partnership

      By:  
Permian Legend, LLC
General Partner

By:       /s/ Lisa P. Hamilton—

Lisa P. Hamilton

Manager

      By:   _/s/ Ronnie L. Steinocher___________     Ronnie L. Steinocher    
Manager GUARANTORS:   By:  
Permian Legend, LLC
General Partner
By:  
/s/ Lisa P. Hamilton—
   
 
   
Lisa P. Hamilton
Manager
By:  
      /s/ Ronnie L. Steinocher—
   
 
   
Ronnie L. Steinocher
Manager

      /s/ Lisa P. Hamilton—
Lisa P. Hamilton, Individually

      /s/ Ronnie L. Steinocher—

Ronnie L. Steinocher, Individually

LENDER:

AMERICAN STATE BANK

By:       /s/ Mike Marshall—
Mike Marshall
Executive Vice President


2